07/06/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0190



                            No. DA 21-0190

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

LISA ROSE HUEY-MCLEOD,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until August11, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                   July 6 2021